SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

894
KA 11-02118
PRESENT: SMITH, J.P., CARNI, SCONIERS, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

DEVINE WORTHY, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (ROBERT L. KEMP OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (DAVID A. HERATY OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Erie County Court (Thomas P.
Franczyk, J.), rendered September 23, 2011. The judgment convicted
defendant, upon a nonjury verdict, of criminal contempt in the first
degree (two counts) and criminal contempt in the second degree (two
counts).

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same Memorandum as in People v Worthy ([appeal No. 1] ___ AD3d
___ [Sept. 27, 2013]).




Entered:    September 27, 2013                     Frances E. Cafarell
                                                   Clerk of the Court